CONFIDENTIAL

 

Exhibit 10.13h

CONFIDENTIAL

EXPLANATORY NOTE: [***] INDICATES THE PORTION OF THIS EXHIBIT THAT

HAS BEEN OMITTED AND SEPARATELY FILED WITH THE SECURITIES AND

EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT.

SIXTH AMENDMENT AND CATHETER AND MAPPING SYSTEM EXTENSION

TO DEVELOPMENT ALLIANCE AND SUPPLY AGREEMENT

 

 

1

12-27-10



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SIXTH AMENDMENT AND CATHETER AND MAPPING SYSTEM EXTENSION

TO DEVELOPMENT ALLIANCE AND SUPPLY AGREEMENT

This Sixth Amendment and Catheter and Mapping System Extension to Development
Alliance and Supply Agreement (this “Amendment”) is made and entered into on
17 December, 2010 (the “Effective Date”) by and between Biosense Webster, Inc.,
a California corporation, having a place of business at 3333 Diamond Canyon
Road, Diamond Bar, California 91765 (“Biosense”) and Stereotaxis, Inc., a
Delaware corporation, having a principal place of business at 4320 Forest Park
Avenue, St. Louis, Missouri 63108 (“Stereotaxis”).

RECITALS

WHEREAS, Stereotaxis has developed and commercialized instrument control systems
that utilize externally applied magnetic fields to enable navigation of, inter
alia, associated proprietary, interventional, disposable, electrophysiology
devices; and Biosense has developed and commercialized an electrophysiology
mapping and localization systems and associated proprietary, interventional,
disposable, electrophysiology devices; and

WHEREAS, under the Existing Agreements (as defined below) Stereotaxis and
Biosense have jointly developed the Compatible NIOBE System and the Compatible
CARTO System and certain associated proprietary, interventional, disposable,
electrophysiology devices that Biosense has manufactured, marketed and sold on
an exclusive basis, and the Parties wish to expand their relationship and amend
their Existing Agreements by this Amendment (the Existing Agreements as amended
by this Amendment referred to as the “Amended Agreement”);

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions herein the Parties agree as follows:

 

2

12-27-10



--------------------------------------------------------------------------------

CONFIDENTIAL

 

I.

CONSTRUCTION; DEFINITIONS.

A. Construction. Terms and definitions used in the Existing Agreements will have
the same meaning in this Amendment unless otherwise indicated. References to the
Amended Agreement or its provisions also include references to the terms of the
Existing Agreements, which are incorporated in this Amendment by reference.
Except as modified by this Amendment, the terms and provisions of the Existing
Agreements shall continue in full force and effect without modification. In the
event of conflict between this Amendment and the Existing Agreements, this
Amendment will control.

B. Definitions. As used herein:

1. “Amended Agreement” means the Existing Agreements as amended by this
Amendment.

2. “Existing Daughter Products” means the Daughter Products and Partnered NL
Catheters developed and sold as of the Effective Date of this Amendment, listed
on Schedule A (which includes existing Magnetic Irrigation Catheters as defined
in the Alliance Expansion Agreement).

3. “Existing Agreements” means and includes: The Development Alliance and Supply
Agreement dated May 7, 2002 between Biosense and Stereotaxis (the “Master
Collaboration Agreement”), as amended by: (i) the Amendment to Development and
Supply Agreement dated November 3, 2003 (the “First Amendment”); (ii) the
research and development side letter between the Parties dated November 3, 2003,
(the “R&D Side Letter”); (iii) the Alliance Expansion Agreement dated May 4,
2007 (“Expansion Agreement”); (iv) four side letters between the Parties, each
dated May 4, 2007, whose subject matter was, respectively, CARTO Pro RMT, Third
Party Collaboration Rights, Exclusivity and the Meaning of Customers in the
Non-Localized Alliance (collectively, the “2007 Side Letters”); (v) the Second
Amendment to Development Alliance and Supply Agreement, dated July 18, 2008 (the
“Second Amendment”); (vi) the Third Amendment to Development Alliance and Supply
Agreement, dated December 8, 2009 (the “Third Agreement”); (vii) the Fourth
Amendment to Development Alliance and Supply Agreement, effective as of May 1,
2010 (“Fourth Amendment”); and (viii) the Fifth Amendment to Development
Alliance and Supply Agreement, effective as of August 1, 2010 (“Fifth
Amendment”).

 

II.

DISTRIBUTION OF EXISTING DAUGHTER PRODUCTS

A. Existing Daughter Products. Subject to the terms and conditions of the
Amended Agreement, Biosense’s rights to Distribute worldwide the Existing
Daughter Products on an exclusive basis are hereby extended through December 31,
2015 and thereafter on a

 

3

12-27-10



--------------------------------------------------------------------------------

CONFIDENTIAL

 

nonexclusive basis through December 31, 2018.

B. Japan. Notwithstanding Section IIA above, Biosense’s exclusive rights to
Distribute each of the Existing Daughter Products in Japan will be extended to
the later of December 31, 2017 or five years after the date of approval of the
applicable Existing Daughter Product for sale in Japan, and the non-exclusive
rights to Distribute each of the Existing Daughter Products in Japan will be
extended to the later of December 31, 2020 or eight years after the date of
approval of the applicable Existing Daughter Product for sale in Japan.

C. Technical Solution. No later than twelve (12) months after execution of this
Amendment, Stereotaxis will use reasonable commercial efforts to identify and
implement an exclusive technical solution that represents added value for use of
the Existing Daughter Products and New Daughter Product (for example, automation
features that work specifically with the Existing Daughter Products and New
Daughter Product).

 

4

12-27-10



--------------------------------------------------------------------------------

CONFIDENTIAL

 

D. Ref patch. For the sake of clarity, Biosense’s ref patch products are
excluded from and do not form part of the Amended Agreement.

 

III.

NEW DAUGHTER PRODUCT

A. New Daughter Product. Biosense agrees to develop one Daughter Product based
on its next generation irrigated catheter (“New Daughter Product”). The Parties
will cooperate and make reasonable efforts to develop the New Daughter Product
as soon as possible. To this end, the definition of the New Daughter Product
will be determined as soon as is practicable by Biosense and Stereotaxis, taking
design and cost inputs from both Parties. Biosense’s design effort on the New
Daughter Product will commence no later than three (3) months following the US
FDA PMA approval of the Biosense Thermocool Surround Flow catheter. For the sake
of clarity, the Parties recognize and agree that Biosense has not agreed to nor
is under any obligation to develop any additional catheter other than the New
Daughter Product.

B. Development Costs. [***] Biosense shall keep Stereotaxis informed of the
progress of development by means of periodic reports no less frequently than
once per quarter, and provide Stereotaxis, at least quarterly, with a reasonably
detailed written explanation of the reasons for any costs that exceed the
estimated budget, and give Stereotaxis ninety (90) days advance written notice
of any costs exceeding twenty percent (20%) variance above the agreed-upon
budget.

C. New Daughter Product Distribution Rights. Subject to the terms and conditions
of the Amended Agreement, Biosense shall have exclusive, world-wide rights to
Distribute the New Daughter Product through December 31 of the year in which the
fifth anniversary of the US FDA approval for sale of the New Daughter Product
occurs and non-exclusive rights to manufacture and Distribute the New Daughter
Product pursuant to the Amended Agreement through December 31 of the year in
which the eighth anniversary of the US FDA approval for sale of the New Daughter
Product occurs. As a means to illustrate the above provisions by way of a
non-binding example, if Biosense receives US FDA approval for sale of the New
Daughter Product on 30 July 2011, Biosense would then have the exclusive,
world-wide rights to Distribute the New Daughter Product until 31 December 2016.

D. Revenue Share. The Revenue Share to be paid by Biosense to Stereotaxis for
all sales of the New Daughter Product will be [***].

E. Incorporation in Existing Agreement. Subject to the provisions of this
Amendment, upon the mutually agreed to definition of the New Daughter Product
(if applicable) and receipt by Biosense of a signed letter agreement and
purchase order from Stereotaxis to initiate the development program, the New
Daughter Product shall be deemed to be a Daughter Product as such term is used
in the Existing Agreements. For

 

5

12-27-10

[*** Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.]



--------------------------------------------------------------------------------

CONFIDENTIAL

 

the sake of clarity, in the event of conflict between the provisions of this
Amendment and the Existing Agreements as they relate to the New Daughter
Product, this Amendment will control.

 

IV.

REGULATORY MATTERS

A. Application to the FDA for AF Labeling. Upon execution of this Amendment,
Biosense will commence the process of applying for approval of AF labeling of
Biosense’s NaviStar Thermocool RMT product in the US and will make commercially
reasonable efforts to submit and pursue the application as soon as is
commercially reasonable. The cost associated with this application, including
any clinical trials required to support the application should it be deemed
necessary, [***].

B. U.S. 510K and/or PMA Clearance/Approval. Biosense will be responsible for
obtaining US FDA 510(k) Clearance or, where applicable, US FDA PMA approval for
mutually agreed modifications to the Compatible CARTO System as well as to the
New Daughter Product. [***] The Parties agree to fully cooperate and coordinate
their activities in order to achieve the most expeditious regulatory mechanisms
reasonably available.

C. Regulatory Matters in Japan. Biosense will evaluate the feasibility of
obtaining applicable regulatory approvals for the Existing Daughter Products in
Japan without need for additional clinical data. Biosense will seek [***] should
additional clinical data not be required, for all Existing Daughter Products
unless mutually agreed between the Parties. Biosense will make commercially
reasonable efforts to submit and pursue the application for regulatory approval
in Japan as soon as is commercially reasonable. In the event Biosense obtains
regulatory approval for some or all of the Existing Daughter Products in Japan,
Biosense’s distribution rights in Japan will be extended on a product by product
basis as set out in Section II (B) above.

If additional clinical data is required for one or more of the Existing Daughter
Products, Stereotaxis may recommend that the Parties will pursue regulatory
clearance in Japan for those products and the Parties will discuss the
feasibility of obtaining such additional clinical data as well as pursuing
regulatory clearance in Japan for those products. In the event the Parties agree
to obtain additional clinical data and/or pursue regulatory clearance in Japan
for one or more of the Existing Daughter Products, Stereotaxis will be
responsible for all costs consistent with the terms of the R&D Side Letter. In
the event Biosense obtains regulatory approval for some or all of the Existing
Daughter Products in Japan, Biosense’s distribution rights in Japan will be
extended on a product by product basis as set out in Section II (B) above.

D. New Daughter Product Regulatory approvals. Biosense shall take all reasonable
actions necessary to obtain applicable regulatory approvals to sell the New
Daughter Product subject to the direction of the Steering Committee [***].

 

6

12-27-10

[*** Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.]



--------------------------------------------------------------------------------

CONFIDENTIAL

 

E. For the sake of clarity, Sections IV A through D above are in addition and
shall in no way replace Section 9 of the Master Collaboration Agreement, as
amended by the Existing Agreement, if applicable.

 

V.

MANUFACTURING AND SUPPLY; MARKETING AND DISTRIBUTION

 

 

A.

Supply of Existing Daughter Products and New Daughter Product.

Biosense will utilize such inventory control and management policies in respect
of Existing Daughter Products and, upon commercialization of the New Daughter
Product (if applicable), the New Daughter Product as are used in the rest of its
interventional devices business and will accordingly maintain levels of
inventory and parts for Existing Daughter Products and, upon commercialization
of the New Daughter Product (if applicable), the New Daughter Product relative
to forecast demand agreed by the Steering Committee that are no lower than for
such other interventional devices.

 

VI.

REVENUE SHARE

A. Existing Daughter Products. The Revenue Share for Existing Daughter Products
will be calculated in the same manner as currently calculated under the Existing
Agreements until December 31, 2011. Commencing January 1, 2012 and continuing
until the last date of Biosense’s distribution rights pursuant to Section IIA or
IIB, as applicable, the Revenue Share to be paid by Biosense to Stereotaxis will
be [***].

 

VII.

LICENSE GRANTS

A. Licenses Granted to Stereotaxis. Subject to the terms and conditions of the
Amended Agreement and except as excluded in Section VIIIG, Biosense hereby
grants to Stereotaxis a limited, non-exclusive, worldwide, non-transferable,
license under Biosense’s Intellectual Property Rights in and to such Biosense IP
solely for the purpose of giving effect to the terms of this Amendment.

B. Licenses Granted to Biosense. Subject to the terms and conditions of the
Amended Agreement and except as excluded in Section VIIIH, Stereotaxis hereby
grants to Biosense a limited, non-exclusive, worldwide, non-transferable,
license under Stereotaxis’ Intellectual Property Rights in and to such
Stereotaxis IP solely for the purpose of giving effect to the terms of this
Amendment.

 

VIII.

EXCLUSIVITY

This Amendment supersedes and replaces Section 2.3 of the Master Collaboration
Agreement, Section 6.1, 6.2 and 6.3 of the First Amendment, Section 5(i) of the
Alliance Expansion Agreement, the May 4,

 

7

12-27-10

[*** Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.]



--------------------------------------------------------------------------------

CONFIDENTIAL

 

2007 Side Letter entitled ‘Amendment Regarding Certain Exclusivity’ and
notwithstanding any provision in the Existing Agreements to the contrary, the
Parties agree as follows:

 

 

8

12-27-10

[*** Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.]



--------------------------------------------------------------------------------

CONFIDENTIAL

 

A. Exclusive Period. For the purposes of this Section VIII, the ‘Exclusive
Period’ means with respect to (i) the Existing Daughter Products (excluding
Japan), December 31, 2015, (ii) the Existing Daughter Products in Japan, the
later of December 31, 2017 or five years after the date of approval of the
applicable Existing Daughter Product for sale in Japan, (iii) the New Daughter
Product (provided, for the purposes of this definition only, the New Daughter
Product means any magnetic irrigated ablation catheter) defined pursuant to
Section IIIA) , December 31 of the year in which the fifth anniversary of the US
FDA approval for sale of the New Daughter Product occurs, as applicable.

B. Catheter Exclusivity. During the Exclusive Period applicable to the
respective Existing Daughter Products and New Daughter Product pursuant to
Section VIIIA, except as provided otherwise in this Section VIIIB and Sections
VIIIE (1) (a) and (b), Stereotaxis will not directly or through a third party,
commercialize or promote sales of magnetic electrophysiology mapping or ablation
catheters (‘Catheter Exclusivity’). This restriction will not apply (i) if
Biosense directly or through a third party commercializes, or promotes sales of
ablation catheters specifically designed to work with a robotic or magnetic
navigation system other than the Stereotaxis NIOBE System, or (ii) if, as a
matter of corporate or sales and marketing strategy, Biosense unfavorably
presents the Stereotaxis NIOBE System or the Existing Daughter Products or New
Daughter Product used with the Stereotaxis NIOBE System.

C. System Exclusivity. Until December 31 of the year in which the fifth
anniversary of the US FDA approval for sale of the New Daughter Product occurs,
or December 31, 2015, whichever is later, Stereotaxis will not directly or
through a third party commercialize, or promote sales of any data exchange
interface to another 3D mapping system except Biosense’s CARTO System (‘System
Exclusivity’). This restriction will not apply (i) if Biosense directly or
through a third party, commercializes or, as a matter of corporate strategy,
promotes sales of any interface to a robotic or magnetic navigation system other
than Stereotaxis NIOBE System, or (ii) if, as a matter of corporate or sales and
marketing strategy, Biosense unfavorably presents the Stereotaxis NIOBE System
or the Existing Daughter Products or New Daughter Product used with the
Stereotaxis NIOBE System.

D. Catheter and System Exclusivity Independent. Catheter Exclusivity and System
Exclusivity are independent from each other such that in the event Stereotaxis
is no longer under the obligation of Catheter Exclusivity in accordance with the
provisions of this Amendment, this shall in no way relieve Stereotaxis of its
obligations of System Exclusivity pursuant to Section VIIIC and vice versa.

E. Exceptions to Catheter Exclusivity.

1. The Parties agree, notwithstanding anything to the contrary in Section VIIIB:

 

9

12-27-10

[*** Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.]



--------------------------------------------------------------------------------

CONFIDENTIAL

 

a. Stereotaxis has the right, itself or with third parties (who are not
Restricted Parties) to research, develop, test, manufacture, and seek

 

 

10

12-27-10

[*** Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.]



--------------------------------------------------------------------------------

CONFIDENTIAL

 

regulatory approval for devices for use with the Stereotaxis NIOBE System,
including, without limitation, magnetic irrigated RF ablation catheters;
provided however, Stereotaxis may not sell or Distribute any magnetic ablation
catheter developed by Stereotaxis as provided in this Section VIIIE
(i) (a) (“Stereotaxis Magnetic Ablation Catheter”) until the expiration of
Biosense’s exclusive rights to Distribute the Existing Daughter Products or New
Daughter Product, respectively, provided the applicable Stereotaxis Magnetic
Ablation Catheter either (i) serves an equivalent or substantially similar
function to the Existing Daughter Products or New Daughter Product, as
applicable or (ii) competes with the Existing Daughter Products or New Daughter
Product as applicable.

b. Notwithstanding Section VIIIE (1)(a) above, Stereotaxis will have the right
to research, develop, test, manufacture, seek regulatory approval for, conduct
Marketing and Promotions activities, sell or Distribute itself or through any
third party (whether or not a Restricted Party) an equivalent or substantially
similar product or competing product to the applicable Existing Daughter
Product, the New Daughter Product or the Additional Magnetic Catheter (as
defined below) if (i) Biosense does not develop, manufacture, or Distribute an
Existing Daughter Product or the New Daughter Product, as applicable or, fails
to pursue regulatory approval for an applicable Existing Daughter Product or New
Daughter Product, in a jurisdiction where Stereotaxis is promoting or selling
the Stereotaxis NIOBE System (Stereotaxis’ aforementioned rights to conduct
Marketing and Promotions activities, sell or Distribute will only extend to such
jurisdiction(s)), or (ii) if the distribution of any Existing Daughter Product
or the New Daughter Product, as applicable, is terminated or materially
interrupted for more than six months (Stereotaxis’ aforementioned rights to
conduct Marketing and Promotions activities, sell or Distribute will only extend
to an equivalent or substantially similar product or competing product to the
Existing Daughter Product or the New Daughter Product of which distribution by
Biosense has been terminated or materially interrupted, as applicable) , or
(iii) if Biosense does not develop, manufacture, Distribute or fails to pursue
regulatory approval for an additional magnetic catheter that has been nominated
by Stereotaxis in accordance with the Existing Agreements (the “Additional
Magnetic Catheter”) (Stereotaxis’ aforementioned rights to conduct Marketing and
Promotions activities, sell or Distribute will only extend to an equivalent or
substantially similar product or competing product to the Additional Magnetic
Catheter). For the avoidance of doubt, a “material interruption” shall not be
deemed to have occurred unless Biosense fails to fill more than fifty percent
50% of the global forecast demand agreed by the Steering Committee for a period
of six (6) consecutive months. In the event of a material interruption as per
Section VIIIE (1)(b)(ii) above, the Parties will negotiate in good faith the
terms and conditions pursuant to which Biosense shall continue to Distribute the
Existing Daughter Product or the

 

 

11

12-27-10



--------------------------------------------------------------------------------

CONFIDENTIAL

 

New Daughter Product, as applicable, once the material interruption has been
corrected by Biosense.

F. Permitted Activities Regarding System. For the sake of clarity, subject to
Section VIIIC, nothing in the Amended Agreement is intended to prevent either
Party from engaging in research, development, testing, manufacturing or seeking
regulatory approval itself or with any third party with respect to any data
exchange interface for any 3D mapping system. Further, nothing in the Amended
Agreement is intended to prevent either Party from responding to any customer
requests for support.

G. No use of Biosense IP. Notwithstanding any provision in the Amended Agreement
to the contrary, the licenses granted to Stereotaxis under Biosense IP do not
extend to the activities permitted under Sections VIIIE (1) (a) and (b) as well
as Section VIIIF above. Biosense and Stereotaxis each agree that Biosense has a
legitimate business interest in maintaining the protection and/or
confidentiality of Biosense IP. Accordingly, in the event Stereotaxis breaches
this Section VIIIG, in addition and without prejudice to any right or remedy
Biosense may have under this Amended Agreement or in law, equity or otherwise,
Biosense may suffer irreparable harm and will be entitled to seek injunctive
relief to enforce this Section VIIIG.

H. No use of Stereotaxis IP. Notwithstanding any provision in the Amended
Agreement to the contrary, the licenses granted to Biosense under Stereotaxis IP
do not extend to the activities permitted under Section VIIIF above. Biosense
and Stereotaxis each agree that Stereotaxis has a legitimate business interest
in maintaining the protection and/or confidentiality of Stereotaxis IP.
Accordingly, in the event Biosense breaches this Section VIIIH, in addition and
without prejudice to any right or remedy Stereotaxis may have under the Amended
Agreement or in law, equity or otherwise, Stereotaxis may suffer irreparable
harm and will be entitled to seek injunctive relief to enforce this Section
VIIIH.

 

IX.

REPRESENTATIONS AND WARRANTIES

A. General. Each of the Parties represents and warrants that:

1. it has full power to enter into this Amendment and to perform its obligations
hereunder; and

2. it has obtained all necessary corporate approvals to enter into and execute
this Amendment;

 

X.

CHANGE OF CONTROL

A. Change of Control. Section 14.2.2 of the Master Collaboration Agreement is
deleted in its entirety and the following is substituted therefor:

 

 

12

12-27-10



--------------------------------------------------------------------------------

CONFIDENTIAL

 

14.2.2(a) Change of Control to Restricted Party. In the event of a Change of
Control of Stereotaxis to a Restricted Party, either Party (or in the case of
Stereotaxis, its successor) may terminate the Amended Agreement effective upon
written notice to the other Party within ninety (90) days of the Change of
Control becoming effective, and in such event, the termination shall become
effective one year after the Change of Control. In the event that either Party
exercises its right under this Section 14.2.2(a), then Stereotaxis (or its
successor) will pay a one-time cash termination fee to Biosense of five percent
(5%) of the total equity valuation of Stereotaxis in the Change of Control
transaction, up to a maximum of Ten Million Dollars (US) ($10,000,000).

14.2.2(b) Change of Control Following AF Labeling. In the event of a Change of
Control of Stereotaxis to any third party, if Biosense has received approval
from the US FDA for AF labeling of the Navistar Thermocool RMT Daughter Product
by the date of such Change of Control, then Stereotaxis (or its successor) will
pay Ten Million Dollars (US) ($10,000,000) to Biosense within sixty (60) days of
the date of such Change of Control. In the event of a Change of Control as
described in this Section 14.2.2(b) to a Restricted Party, either Party or its
successor shall have the option to terminate the Amended Agreement effective
upon written notice to the other Party within ninety (90) days of the Change of
Control becoming effective, and in such event, the termination shall become
effective two years after the Change of Control. For the avoidance of doubt,
this payment will be in addition to the payment Stereotaxis is obliged to make
to Biosense pursuant to Section 14.2.2(a) above, if applicable. For the sake of
clarity, if Biosense has applied for and is in the process of seeking approval
from the US FDA for AF labeling of the Navistar Thermocool RMT Daughter Product
but has not yet received approval from the US FDA by the date of such Change of
Control, then Biosense shall have the right, in its absolute discretion, not to
pursue approval for AF labeling of the Navistar Thermocool RMT Daughter Product
without any liability to Stereotaxis (or its successor).

B. Definition of Change of Control. Section 1.2.16 of the Existing Agreements is
deleted in its entirety and the following is substituted therefor:

1.2.16 “Change of Control” of Stereotaxis shall mean (i) the liquidation or
dissolution of Stereotaxis or the sale or other transfer by Stereotaxis
(excluding transfers to subsidiaries) of all or substantially all of its assets;
or (ii) the occurrence of a tender offer, stock purchase, other stock
acquisition, merger, consolidation, recapitalization, reverse split, sale or
transfer of assets or other transaction, as a result of which any person, entity
or group (a) becomes the beneficial owner, directly or indirectly, of securities
of Stereotaxis representing more than 50% of the ordinary shares of Stereotaxis
or representing more than 50% of the combined voting power with respect to the
election of directors (or members of any other governing body) of Stereotaxis’s
then outstanding securities, (b) obtains the ability to appoint a majority of
the Board of Directors

 

 

13

12-27-10



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(or other governing body) of Stereotaxis, or obtains the ability to direct the
operations or management of Stereotaxis or any successor to Stereotaxis’s
business; provided, however, that Change in Control shall not include the
issuance by Stereotaxis of equity to the public through a public offering or
offerings.

 

XI.

ENTIRE AGREEMENT

This Amended Agreement sets forth the entire agreement and understanding between
the Parties as to the subject matter hereof and merges all prior discussions and
writings between them, and neither of the Parties will be bound by any
conditions, definitions, warranties, understandings or representations with
respect to such subject matter other than as expressly provided herein or as
duly set forth on or subsequent to the Effective Date in writing and signed by a
proper and duly authorized representative of the Party to be bound thereby. No
provision appearing on any form originated by either Party will be applicable
unless such provision is expressly accepted in writing by the other Party.

 

XII.

TERM

The Term of the Amended Agreement shall continue until the last date of
expiration of Biosense’s non-exclusive distribution rights hereunder or until
terminated pursuant to the terms of the Amended Agreement, provided, however,
that terms and conditions of the Amended Agreement that are subject to a
specific expiration or termination date shall expire or terminate on such date
and those terms and conditions of the Amended Agreement that survive expiration
or termination, including, but not limited to Section 11 of the First Amendment,
shall survive expiration or termination of the Amended Agreement. The Parties
agree that Section 5(ii) of the Alliance Expansion Agreement is deleted.

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be signed
by duly authorized officers or representatives.

 

STEREOTAXIS, INC.

   

BIOSENSE WEBSTER, INC.

By:

 

/s/ Michael P. Kaminski

   

By:

 

/s/ Shlomi Nachman

Print Name:

 

Michael P. Kaminski

   

Print Name:

 

Shlomi Nachman

Title:

 

CEO

   

Title:

 

Worldwide President

Date:

 

1-3-11

   

Date:

 

12/31/10

 

14

12-27-10



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A

Existing Daughter Products

NAVISTAR® RMT THERMOCOOL

CELSIUS® RMT THERMOCOOL

NAVISTAR® RMT

CELSIUS® RMT

NAVISTAR® RMT DS

 

15

12-27-10